Citation Nr: 0826701	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from March 1956 to September 
1957.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2006, the veteran 
appeared at a hearing before a Veterans Law Judge who is no 
longer employed by the Board.  

In October 2006, the Board found that new and material 
evidence had been submitted to reopen the previously denied 
claim of entitlement to service connection for a low back 
disorder.  The Board remanded the matter for further 
development, to include a VA examination.  

The Board again remanded this matter in February 2008 so that 
an additional hearing could be conducted at the RO.

In June 2008, the veteran appeared at a hearing at the RO 
before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

At his hearings and in a statement dated in September 2007, 
the veteran reported the he receives current treatment for a 
back disability at the Port Charlotte VA primary care clinic.  
The claims folder does not contain any record labeled as 
having been obtained from that facility.  There are earlier 
records from the Fort Meyer VA outpatient clinic and some of 
these may have been created at Port Charlotte.  In any event, 
there are no VA treatment records dated after December 2006.

VA has a duty to obtain all pertinent records of VA 
treatment.  38 U.S.C.A. § 5103A(b) (West 2002).  Under Bell 
v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, this appeal is REMANDED for the following:

1.  The agency of original jurisdiction 
should obtain all records of the 
veteran's treatment at the Port Charlotte 
VA Primary Care Clinic for a back 
disability.  If these records are not 
available, that fact should be 
documented.

2.  If the claim on appeal is not fully 
granted the AOJ should issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




